(~fb~WMm\A~~~~----~·~·~~*;a~o~amw~5-~-­
      P.o.:tnx \a8YB .
    · _fup\· \n \ :J"-'-'1c~r\-i!.....U.c. .)~O--'-:-·~-~-~~
                                            .                ~·~--;------,-.----;--"-----A_be_t·Ac_·o_.st_a,_C_ler_k_:_·_ _
    · ~h_o-~T~~j_\,---,--.---:------'------'------~-~----.--
                                              '-   r~••




     KE: 1\JL~ 1-b\rcl '1£:\\et a\-\emo:\i~ -p Rae:\ D.l±,.~es~& 6 or:
    ..   ~Lj~cnse__Dr\Gl-1D_inib~m -~re th \,r\s e:£ rnlj cS'6:3e: 0£ . .
              00\d\eSS. .             ·                       -       .




•        . . lh1J \'::,      Q\'5 -\-\\\r6 \E'~~ , \;,\h i'<'l\~ -\-'1'\e. CC11rb                       D-~ ~
       . ehclC)Cjf: oC oc\ciress Loh\cn·\s ·f'CLU f\-\·:·\-~. 0.\~f-~ci \J_\\-trj\\es
    · ~\-\-, 'Q\- d. 'tbl 4L\Cb l GcAL~illeJx. 'JLoSCtJ . -~c o\~6 ~~\c\ .
        ~lKf, 1-D ~ne 5\U·\u::, e:£ {'!\~ · C'ffit. 10'\t:) CO[£_ nLu-n'ot'::r · ·
      .,s f\0.·-c- L-coqqyq~ i'255o&>to~ A_,· If +be~r- is no re$f=GI\5~.--
     ..,f1(3~fu\ri~dQ_lj5-lT,·0\\\ ~rsue_\ttr-\-he~· &~-\\Of\5. · -.
1   webPA.S                                                                                                                                                                                                                     Page 1 of 1

     Search: ' - - - - - - - - - - ' Select                                  I                            v         r~3j          Successfully created new Contact.
    Constituent Info: 646687

        Salutation:       I u~ ~~~~-                                 u~··--~~J                                             Address 1:   ~~t:.~-~~~~-------.-:                             Email:l______________j
       First Name: !Alvin                 C~                                                                   Apt/Bldg/Etc:            lti':l~~~!i_lJil.i~                             Phone: r=J-1. _J-1   _ _ _j
       Last Name: ""1!'__1-c-_~-i)-ve_ry
                                      ___- __-__-_::::::_-__""":j                                                               City:j.-~-~-te-~-v--ill-e_-.:=----~-------<               Cell: L   l-L '-L__j
              Suffix:     I                                                                   I                                State: TXI           VI                                   Work: CJ-L_    :-
                Title:    I!n_'!'~!~           M       _      _u_ _         ~---.J                                          Zip Code: 1.76597       j-l_____j                                       l___ lexL__            j

     Organization: IT
                    __ ···-···········
                       DCJ#185_6723_   ...
                                                                                                                                                                                            Fax:    I_____JI-.--:J-L
                                                                                                                                                                               Spanish:   D   Public Official:         D   Inmate:           0
                                                                                                                                                                                                      Senior:      D
                                                                                                                                                                                    Created:       ~~~s.~i,   --   IEdited: ~~~~2 . ·,I
    Contact ID: 838817

      Contact Type: jintra-agency Mail                                                   vi                                          I
                                                                                                                               Topic: Select                              vi              Response:

      Date Entered:           ~:~?-201~                       ,.~. ~~~·--~--·
                                                                                                                       '
                                                                                                                            Keyword:
                                                                                                                                     ISelect                                      vi                                                               '
                                                                                                                                                                                                                                                  '
        Date Closed:          I   ·-·-~    .                    -·
                                                                                                                       l
                                                                     --·- ··--···-·-·-·······-·- ......................!
                                                                                                                                            CliO:   D         I
                                                                                                                                                              I


       Cert Mail No:          I                    --·- -------- _______ j
                                                                                                                       I                 Prisoner states _it is third time trying I
                                                                                                                                         to advise the court of change of
                                                                                                                                                                                  I
                                                                                                                                                                                  I
                                                                                                                                         address for case #c-2-009949-
            Business: I_                                                                                                                                                                  Notes:
                                                                                              -----            .... J                    1255066-A but :doesn't say what type
                                      ····--   -··----·····-··-·····
                                                                                                                                                                                    I
                                  -                                             -----




                                                                                                                                                                                          ~---~--
      Trnsfr/Route:   lo_ _g:--"~-'?1::) ________________I                                                                               of case it is.                           I                                                               II
                                                                                                                                                                                    I
                                                                                                                               Issue:
            Response None     1
                                                       vi                                                                                                                           I                                                             !
                Type:                                                                                                                                         I                     i                                                             ''
                                                                                                                                                                                    I
            Brochure: I None
                                                                                                                                                                                                                                                   iI
                                                      vi                                                                                                      I
                                                                                                                                                                                    I                                          ··------- ------ -- I
                                                                                                                                                              '                     I
      Attacllment{s):                                                                                                                                         I
                                                                                                                                                                                   J                  Created:~~~?-            ·I Edited:
                                                                                                                                                              i
                                                                                                                                                              '
                                                                                                                                                                                                                           les!!2-      I
      Record: 1 of 1
                                                                                                                                                              '




                                                                                                                                                                                    RECEIVED IN
                                                                                                                                                                              COURT OF CRIMINAL APPEALS

                                                                                                                                                                                        AUG 03 2015

                                                                                                                                                                                  Abe\ Acosia, Clerk




    https://intranet.oag.state. tx. us/forms/pas/calls_letters. php?r= 1&c=u&id=646687 &command=get                                                                                                                                 7/27/2015